RESOLUCIÓN
Nuestra Constitución está concebida en una forma re-publicana de gobierno que se sustenta en las doctrinas de “separación de poderes” y “frenos y contrapesos”. Negrón Soto v. Gobernador, 110 D.P.R. 664, 666 (1981). De esta forma, “[d]istribuye entre sus tres ramas los poderes públi-cos bajo la premisa que tal equilibrio es saludable y nece-sario para mantener una verdadera democracia, evitando *534así una excesiva concentración en una de ellas con los pe-ligros que ello conlleva”. Id.
Así, para lograr el objetivo del Poder Judicial, a saber, la máxima eficiencia en la solución de controversias entre in-dividuos, la Constitución proveyó la mayor independencia judicial en lo concerniente a su jurisdicción, funciona-miento y administración. Id. Véase, además, 1 Diario de Sesiones de la Convención Constituyente de Puerto Rico 451-456 (1951).
Asimismo, en nuestro sistema republicano de gobierno existe un interés apremiante de proteger la reputación de los jueces y la integridad de los tribunales ante ataques viciosos e infundados. Solo así se puede preservar la inde-pendencia de la Rama Judicial y el buen funcionamiento de sus organismos disciplinarios. Ortiz v. Dir. Adm. de los Tribunales, 152 D.P.R. 161, 182 (2000).
Resulta preciso puntualizar lo siguiente:
“En el ejercicio de su delicada función, aquéllos llamados a impartir justicia, conscientes de la posición que ocupan en la sociedad y de la trascendencia de su misión, deben velar po[r q]ue sus actuaciones respondan a normas de conducta que honren la integridad e independencia de su ministerio y esti-mulen el respeto y la confianza en la judicatura.
La independencia judicial es la independencia del(la) juez(a) para adjudicar. Es inherente a la función judicial. Es la inde-pendencia del (la) juez(a) frente a los poderes políticos, a las presiones sociales y frente a las partes. Tiene que proyectarse como que el juez decide fuera y libre de presiones indebidas, conservando la fe del Pueblo en la integridad del sistema.
La independencia judicial tiene el fin de garantizar a la so-ciedad que los derechos de cada cual serán evaluados en un foro libre e imparcial, donde la ley y la justicia serán los únicos criterios de decisión. Esa obligación requiere que el(la) juez(a) funcione dentro de un sistema de derecho estructurado por reglas sustantivas, procesales y administrativas que obligan al(la) juez(a) que tiene que decidir.” C. González Seda, Inde-pendencia Judicial, [s. 1.], Comisión de Derechos Civiles, 2005, págs. 20-21, citando a Tribunal Supremo de Puerto Rico, La Independencia Judicial en Puerto Rico, Secretariado de la Conferencia Judicial, octubre 1988.
*535La Regia 3 de Disciplina Judicial, aprobadas en el 2005, 4 L.RR.A. Ap. XV-B, dispone:

Regia 3. Alcance de estas reglas

Estas reglas regirán el procedimiento disciplinario contra jueces o juezas del Tribunal de Primera Instancia y del Tribunal de Apelaciones, por:
(a) Violación a la ley, a los Cánones de [É]tica Judicial, al Código de [E]tica Profesional, a las órdenes y normas adminis-trativas aplicables, por negligencia crasa, inhabilidad o incom-petencia profesional manifiesta en sus deberes judiciales, o
(b) condición de salud física o mental, ya sea temporera o permanente, que menoscabe el desempeño de sus funciones judiciales.
En cambio, la derogada Regla 6 de Procedimiento para Acciones Disciplinarias y de Separación del Servicio por Razón de Salud de Jueces o Juezas del Tribunal de Prima-ria Instancia y del Tribunal de Apelaciones de Puerto Rico, 4 L.P.R.A. Ap. XV-A, establecía lo siguiente:

Regla 6. Alcance

Sólo será atendida aquella queja o solicitud de separación relacionada con la conducta señalada por ley, reglamentada por los Cánones de [É]tica Judicial, los Cánones de [É]tica Profesional y por orden o Reglamento del Tribunal Supremo.
Sin que la siguiente enumeración sea considerada taxativa, no será investigada aquella queja o solicitud de separación que:
(a) trate de hechos tan remotos que impida realizar una investigación efectiva o que coloque al juez o jueza en una situación de indefensión;
(b) pretenda intervenir impropiamente con determinacio-nes judiciales;
(c) pretenda utilizar indebidamente el procedimiento disci-plinario o de separación para lograr la inhibición de un juez o jueza en un caso en particular o cualquier ventaja en un caso o procedimiento ante su consideración;
(d) sea anónima;
(e) sea frívola de su faz, o
(í) no cumpla con los requisitos de la Regla 9. R. Proc. por Salud Jueces T.PI. y T.A., 131 D.P.R. 630, 643-644 (1992).
Como se aprecia, la Regla 6 derogada contenía una lista de situaciones en las que no procedía la tramitación de una *536queja o solicitud de separación de algún juez. El comenta-rio que acompañó a esta Regla 6 indicaba que el propósito del inciso (b) era dejar claro que “la comisión de un error, de hecho, o de derecho, por un juez en el desempeño de sus funciones judiciales no es causa para disciplinarlo ...”. R. Proc. por Salud Jueces T.P.I. y T.A., supra, pág. 644, ci-tando a In re Quesada, 82 D.P.R. 65, 74 (1961). Dicho prin-cipio de derecho ha sido reiterado en innumerables ocasio-nes por este Tribunal. Véanse: In re Pagani Padró, 181 D.P.R. 517 (2011); In re Vicenty Nazario I, 169 D.P.R. 194, 223 (2006); In re Scherrer Caillet-Bois, 162 D.P.R. 842, 864 (2004); In re Velázquez Hernández, 162 D.P.R. 316, 332 (2004); In re Hon. Díaz García, T.P.I., 158 D.P.R. 549, 557-558 (2003). Además, el inciso (c) de la derogada Regla 6 pretendía evitar que se utilizara indebidamente el procedi-miento disciplinario para lograr cualquier ventaja en un caso o procedimiento ante su consideración. R. Proc. por Salud Jueces T.P.I. y T.A., supra, pág. 644.
Adviértase que lo anterior no impide que la Comisión de Evaluación Judicial ejerza su función evaluadora sobre el desempeño de los jueces y rinda su informe con los hallaz-gos que correspondan.
Es necesario restituir estos principios a las reglas disci-plinarias para proteger la independencia judicial que tie-nen todos los magistrados de nuestro sistema. Así pues, en virtud de nuestra autoridad para destituir a los jueces de los tribunales de inferior jerarquía que nos confiere el Art. V, Sec. 11, de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, y en conformidad con el Art. 6.006 de la Ley Núm. 201 de 22 de agosto de 2003, conocida como la Ley de la Judicatura de Puerto Rico de 2003 (4 L.P.R.A. sec. 25n), enmendamos la Regla 3 de Disciplina Judicial para que lea de la forma siguiente:

Regla 3. Alcance de estas reglas

Estas reglas regirán el procedimiento disciplinario contra *537jueces o juezas del Tribunal de Primera Instancia y del Tribunal de Apelaciones, por:
(a) violación a la ley, a los Cánones de Ética Judicial, al Código de Ética Profesional, a las órdenes y normas adminis-trativas aplicables por negligencia crasa, inhabilidad o incom-petencia profesional manifiesta en sus deberes judiciales, o
(b) condición de salud física o mental, ya sea temporera o permanente, que menoscabe el desempeño de sus funciones judiciales.
No obstante, se dispone, sin que la siguiente enumeración sea taxativa, que no será investigada aquella queja o solicitud de separación que:
(a) trate de hechos tan remotos que impida realizar una investigación efectiva o que coloque al juez o jueza en una situación de indefensión;
(b) pretenda intervenir impropiamente con determinacio-nes judiciales;
(c) pretenda utilizar indebidamente el procedimiento disci-plinario o de separación para lograr la inhibición de un juez o una jueza en un caso en particular o cualquier ventaja en un caso o procedimiento, ante su consideración;
(d) sea anónima;
(e) sea frívola de su faz, o
(f) no cumpla con los requisitos de la Regla 5.

Esta enmienda comenzará a regir inmediatamente. Se ordena la publicación de esta Resolución.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. La Juez Asociada Señora Rodríguez Rodrí-guez disintió sin opinión escrita.
(Fdo.) Aida Ileana Oquendo Graulau Secretaria del Tribunal Supremo